In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-15-00087-CV


              IN THE INTEREST OF C.L.R., R.S.R., AND C.B.R., CHILDREN

                            On Appeal from the 364th District Court
                                    Lubbock County, Texas
           Trial Court No. 2010-553,459, Honorable William R. Eichman II, Presiding

                                       April 28, 2015

                     ORDER ON MOTION FOR REHEARING
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       By opinion and judgment of March 27, 2015, we dismissed this appeal because

appellant failed to pay the appellate filing fee or submit an affidavit of indigence and

made no response to our letter instructing him that failure to pay the filing fee within ten

days could result in dismissal of the appeal. In re C.L.R., No. 07-15-00087-CV, 2015

Tex. App. LEXIS 3043 (Tex. App.—Amarillo Mar. 27, 2015, n.p.h.) (mem. op., per

curiam).


       Appellant timely filed a motion for rehearing and at our request appellee filed a

response. After considering the motion and response, we grant appellant’s motion for

rehearing, withdraw our opinion and judgment of March 27, 2015, and reinstate this
appeal on the docket of the Court. The clerk’s record and reporter’s record shall be filed

within thirty days of the date of this order.


       It is so ordered


                                                    Per Curiam




                                                2